
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4086
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend
		  chapter 97 of title 28,
		  United States Code, to clarify the exception to foreign sovereign immunity set
		  forth in section 1605(a)(3) of such title.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Cultural Exchange
			 Jurisdictional Immunity Clarification Act.
		2.Clarification of
			 jurisdictional immunity of foreign states
			(a)In
			 generalSection 1605 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
				
					(h)Jurisdictional
				immunity for certain art exhibition activities
						(1)In
				generalIf—
							(A)a work is imported into the United States
				from any foreign country pursuant to an agreement that provides for the
				temporary exhibition or display of such work entered into between a foreign
				state that is the owner or custodian of such work and the United States or one
				or more cultural or educational institutions within the United States,
							(B)the President, or the President’s designee,
				has determined, in accordance with
				Public Law
				89–259 (22 U.S.C. 2459), that such work is
				of cultural significance and the temporary exhibition or display of such work
				is in the national interest, and
							(C)the notice thereof
				has been published in accordance with subsection (a) of
				Public Law
				89–259,
							any
				activity in the United States of such foreign state, or of any carrier, that is
				associated with the temporary exhibition or display of such work shall not be
				considered to be commercial activity by such foreign state for purposes of
				subsection (a)(3) of this section.(2)Nazi-era
				claimsParagraph (1) shall
				not apply in any case in which—
							(A)the action is
				based upon a claim that the work was taken in Europe in violation of
				international law by a covered government during the covered period;
							(B)the court
				determines that the activity associated with the exhibition or display is
				commercial activity, as that term is defined in
				section
				1603(d) of this title; and
							(C)such determination
				is necessary for the court to exercise jurisdiction over the foreign state
				under subsection (a)(3) of this section.
							(3)DefinitionsFor
				purposes of this subsection—
							(A)the term
				work means a work of art or other object of cultural
				significance;
							(B)the term
				covered government means—
								(i)the Nazi
				government of Germany;
								(ii)any government in
				any area occupied by the military forces of the Nazi government of
				Germany;
								(iii)any government
				established with the assistance or cooperation of the Nazi government of
				Germany; and
								(iv)any government
				that was an ally of the Nazi government of Germany during the covered period;
				and
								(C)the term
				covered period means the period beginning on January 30, 1933, and
				ending on May 8,
				1945.
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to any civil action commenced on or after the date of
			 the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives March 19, 2012.
			Karen L. Haas,
			Clerk
		
	
